UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6271


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRUCE LEE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-2)


Submitted:   July 20, 2010                   Decided:   August 11, 2010


Before NIEMEYER and     GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Lee Johnson, Appellant Pro Se. William E. Day, II, Rose
Mary   Sheppard  Parham, Assistant    United States Attorneys,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bruce Lee Johnson appeals the district court’s order

granting   his     18   U.S.C.     § 3582(c)     (2006)     motion.        We   have

reviewed the record and find no reversible error.                  See Dillon v.

United   States,     2010    WL    2400109   (U.S.      June   17,     2010)    (No.

09-6338); United States v. Dunphy, 531 F.3d 247, 250-52 (4th

Cir. 2009).       Accordingly, we affirm for the reasons stated by

the   district    court.     United     States    v.    Johnson,     No.   4:02-cr-

00579-CWH-2      (D.S.C.    Feb.   1,   2010).         We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        2